UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-7730



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


HAROLD DEJUAN CHATMAN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CR-02-105)


Submitted:   April 28, 2005                   Decided:   May 4, 2005


Before WILLIAMS, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harold Dejuan Chatman, Appellant Pro Se. Thomas Richard Ascik,
OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Harold Dejuan Chatman appeals the district court’s order

denying his “Motion for Transcripts.”      We have reviewed the record

and find no reversible error.        Accordingly, we affirm for the

reasons stated by the district court.            See United States v.

Chatman, No. CR-02-105 (W.D.N.C. Sept. 23, 2004). We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -